                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                  NO. 7:18-CR-138-BO-1




   UNITED STATES OF AMERICA

       v.                                                 MOTION TO CONTINUE
                                                            ARRAIGNMENT
   HYO SUK GEORGE




      NOW COMES the defendant, through counsel, without objection from Assistant

United States Attorney Sebastian Kielmanovich, and moves to continue the defendant’s

arraignment, currently scheduled for the October term to the Court’s next term.

      In support of this motion, defense counsel respectfully informs the Court that she

needs additional time to consult with the defendant, review the discovery, and investigate

the charges, and that this continuance is in the best interests of both the Government and

the Defendant.

      Respectfully requested this 3rd of October, 2018.

                                  G. ALAN DuBOIS
                                  Federal Public Defender

                                  /s/ Sherri Royall Alspaugh
                                  SHERRI ROYALL ALSPAUGH
                                  First Assistant Federal Public Defender
                                  Attorney for Defendant
                                  Office of the Federal Public Defender
                                  150 Fayetteville Street, Suite 450
                                  Raleigh, North Carolina 27601
                                  Telephone: 919-856-4236

                                                              1
                                   Fax: 919-856-4477
                                   E-mail: Sherri_Alspaugh@fd.org
                                   N.C. State Bar No. 17581
                                   LR 57.1 Counsel
                                   Appointed



                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing was served upon:

SEBASTIAN KIELMANOVICH
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-1461

by electronically filing the foregoing with the Clerk of Court on October 3, 2018, using the
CM/ECF system which will send notification of such filing to the above.

       This the 3rd day of October, 2018.


                                          /s/ Sherri Royall Alspaugh
                                          SHERRI ROYALL ALSPAUGH
                                          First Assistant Federal Public Defender
                                          Attorney for Defendant
                                          Office of the Federal Public Defender
                                          150 Fayetteville Street, Suite 450
                                          Raleigh, North Carolina 27601
                                          Telephone: 919-856-4236
                                          Fax: 919-856-4477
                                          E-mail: Sherri_Alspaugh@fd.org
                                          N.C. State Bar No. 17581
                                          LR 57.1 Counsel
                                          Appointed




                                              2
